Citation Nr: 0842528	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-09 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In his April 2007 substantive appeal, the veteran requested a 
hearing before a member of the Board. He withdrew that 
request in a writing received by VA in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of whether the veteran is entitled to service 
connection for a back disorder must be remanded to associate 
relevant medical evidence with the claims file and to afford 
the veteran a VA medical examination and obtain a medical 
opinion.  

Under 38 U.S.C.A. § 5103A, VA has a duty to provide a medical 
examination and/ or obtain a medical opinion when four 
factors are present.  Those factors are:  (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  

In a communication received by VA in February 2007, the 
veteran's spouse reported that the veteran has had severe 
back pain over the past 20 years and that at times he can 
only walk stooped over.  She is competent to report what she 
has observed with her five senses.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  This is competent evidence of or 
persistent or recurrent symptoms of a disability.  
Furthermore, the veteran's DD214 shows that he served as a 
hospital corpsman.  His medical opinion as to whether he has 
a low back disability is competent evidence.  See Pond v. 
West, 12 Vet. App. 341, 345 (1999).  Hence, the first factor 
listed above is satisfied.  

Service treatment records from July 1988 document the 
veteran's complaints of low back pain, satisfying the second 
factor listed above.  

The threshold of whether there is an indication of an 
association between an inservice event and a current 
disability is a low one.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here that threshold is met by the statements 
of the veteran and his spouse.  

Finally, there is insufficient evidence of record to render a 
fair decision on the veteran's claim.  On remand, VA must 
afford the veteran a VA examination and obtain a medical 
opinion.  

Additionally, VA clinic notes from April 2007 report that 
lumbar x-rays from October 2006 showed mild anterior 
osteophytes.  These notes also indicate a plan for a magnetic 
resonance imaging study (MRI).  A telephone contact note from 
June 2007 documents that the veteran called to review his MRI 
report.  This note includes "(see CPRS for report)".  It 
goes on to report that the veteran sought a neurosurgery 
consult to determine if he was a surgical candidate.  
However, the claims file is absent for a copy of the MRI 
report or a copy of the October 2006 x-ray report.  This 
evidence is relevant to the veteran's claim.  The Board has a 
duty to review all such evidence in adjudicating an appeal.  
On remand, this evidence must be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
in July 2007 and later; also obtain a 
paper copy of any relevant diagnostic 
tests, including reports of any MRI and x-
ray studies of the veteran's back.  
Associate all records with the claims 
file.  

2.  After completing the above, schedule 
the veteran for a VA examination of his 
spine.  The claims file and a copy of this 
Remand must be provided to the examiner 
and the examiner is asked to review the 
claims file and annotate the report as to 
whether the claims file was reviewed.  

The examiner is asked to identify any and 
all disorders of the veteran's spine.  

The examiner is asked to provide a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any identified disorder 
of the veteran's spine had its onset 
during service or was caused by his 
service from October 1984 to October 1988.  
In particular, the examiner is asked to 
comment on the July 1988 report of low 
back pain found in service treatment 
records (which are located in a white 
envelope contained in the claims file).  

The examiner is asked to provide a 
rationale for all opinions rendered.  

3.  After ensuring that the above 
instructions have been complied with, 
readjudicate the veteran's claim on 
appeal.  If the benefit sought is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case and allow for an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




